236 S.W.3d 665 (2007)
Kimberly A. CLARK, Appellant,
v.
MISSOURI STATE TREASURER, As Custodian of the Second Injury Fund, Respondent.
No. ED 89466.
Missouri Court of Appeals, Eastern District, Division One.
October 30, 2007.
Lindell P. Dunivan, Farmington, MO, for Appellant.
Gregg N. Johnson, Office of Attorney General, St. Louis, MO, for Appellee.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Kimberly A. Clark ("Employee") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") denying her claim against the Second Injury Fund ("the Fund"). Employee claims the Commission erred in finding that she had not met her burden of proof on the issue of permanent total disability against the Fund because the Commission's decision was not supported by competent and substantial evidence and because the overwhelming weight of the evidence supports a finding that Employee is permanently and totally disabled as a result of the combination of her pre-existing conditions and her October 18, 2000 injury at work.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).